DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on July 14th, 2021 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Transistor having an emitter region having a first area and a second area and a silicide formed in the second area.
Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, line 2, it is believed that Applicant intended to claim that the base region is N-type instead of P-type, therefore, “the base region is P-type” should be changed to --the base region is N-type-- since in Applicant’s disclosure, paragraph [0033] and fig. 1, have support for that, the emitter 106 and collector 102 regions are P-type and the base region is N-type for a PNP transistor.  For examination purpose, examiner interprets that the base region is N-type.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-10, 12-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (U.S. Pub. 2010/0213507).
In re claim 7, Ko discloses an integrated circuit 1a, comprising: a first doped region 12 having a first conductivity type (n-type) formed in a semiconductor substrate 10 (see paragraph [0031] and fig. 13); a second region 102’ having a second opposite conductivity type (p-type) formed within and laterally surrounded by the first doped region 12 (see paragraphs [0025], [0032], [0035], [0049] and figs. 1 and 13); a third doped region 101’ having the first conductivity type (n-type) formed within and laterally surrounded by the second doped region 102’ (see paragraph [0032] and figs. 1 and 12); a silicided portion 101a’ of the third doped region 101’ spaced apart from the second doped region 102’ and laterally surrounded at a surface of the substrate 10 by an unsilicided portion of the third doped region 101’ (see paragraph [0034] and figs. 1 and 13).

    PNG
    media_image1.png
    476
    807
    media_image1.png
    Greyscale

In re claim 8, as applied to claim 7 above, Ko discloses wherein the integrated circuit further comprising a spacer 114/104 on the substrate 10 surface between the third doped region 101’ and a doped contact 160’ to the second doped region 102’, the doped contact 160’ having the second conductivity type (p-type) (see paragraph [0033] and fig. 13).
In re claim 9, as applied to claim 8 above, Ko discloses wherein the spacer includes an oxide layer 114 directly on the second doped region 102’ and a polysilicon spacer 104 over the oxide layer 114 (see paragraphs [0027], [0033] and fig. 13).
In re claim 10, as applied to claim 7 above, Ko discloses wherein the first 12 and third 101’ doped regions are N-type (see paragraph [0031] and fig. 13) and the second doped region 102’ is P-type (see paragraph [0025] and fig. 13).
In re claim 12, as applied to claim 8 above, Ko discloses wherein the integrated circuit further comprising a sidewall dielectric 180 on an interior sidewall of the spacer, the sidewall dielectric 180 spacing apart the silicided portion 101a’ from the second doped region 102’ (see paragraph [0029] and fig. 13).
In re claim 13, Ko discloses a bipolar junction transistor of an integrated circuit 1a, comprising: a collector region 12 having majority carriers of first type (n-type) formed in a semiconductor substrate 10 (see paragraph [0031] and fig. 13); a base region 102’ having majority carriers of a second opposite type (p-type) between the collector region 12 and a surface of the substrate 10 (see paragraph [0032] and fig. 13), the base region 102’ laterally surrounded by the collector region 12 (see paragraph [0032] and figs. 1 and 13); an emitter region 101’ having majority carriers of the first type (n-type) between the base region 102’ and the substrate surface, the emitter region 101’ laterally surrounded by the base region 102’ (see paragraph [0031] and figs. 1 and 13); a silicide layer 101a’ formed in the emitter region 101’ and spaced apart from the base region 102’ and laterally surrounded at the surface of the substrate by the emitter region 101’ (see paragraph [0034] and figs. 1 and 13).
In re claim 14, as applied to claim 13 above, Ko discloses wherein the integrated circuit further comprising a gate dielectric ring 114 on the substrate surface between the emitter region 101’ and a doped contact 160a’ to the base region 102’, the doped contact 160a’ having majority carriers of the second type (p-type) (see paragraphs [0027], [0034] and figs. 1 and 13).
In re claim 15, as applied to claim 14 above, Ko discloses wherein the integrated circuit further comprising a polysilicon spacer ring 104 on the gate dielectric ring 114 (see paragraph [0034] and fig. 13).
In re claim 18, as applied to claim 15 above, Ko discloses wherein the bipolar junction transistor further comprising a sidewall spacer 180 on an interior sidewall of the polysilicon spacer ring 104, the sidewall spacer 180 spacing apart the silicide layer 101a’ from the base region 102’ (see paragraph [0029] and fig. 13).
In re claim 19, as applied to claim 15 above, Ko discloses wherein the bipolar junction transistor further comprising a sidewall spacer 180 on an exterior sidewall of the polysilicon spacer ring 104, the sidewall spacer 180 spacing apart the polysilicon spacer ring 104 from a silicide contact to the base region 102’ (see paragraph [0029] and fig. 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Pub. 2010/0213507) in view of Jerome et al. (U.S. Patent 5,436,496) and Dolny et al. (U.S. Pub. 2017/0323970).
In re claim 1, Ko discloses a transistor 1a comprising a collector region 12 having majority carriers of a first type (n-type) (see paragraph [0031] and fig. 13); a base region 102’ having majority carriers of a second type (p-type) (see paragraph [0032] and fig. 13); an emitter region 101’ having majority carriers of the first type (n-type), the emitter region 101’ having a first area and a second area (see paragraph [0034] and fig. 13); silicide 101a’, wherein the silicide 101a’ is formed in the second area of the emitter region 101’ (see paragraph [0034] and fig. 13); a gate oxide 114 over the base region 102’; and a gate material 104 on the gate oxide 114, the gate material 104 and the gate oxide 114 having a first sidewall (see paragraphs [0027], [0033], [0036] and fig. 13), wherein the silicide 101a’ formed in the second area of the emitter region 101’ is separated from the first sidewall by a predetermined distance (see paragraph [0029] and fig. 13).
Ko is silent to wherein the base region having a dopant concentration greater than 1.0 * 1016 cm−3 at a depth of 0.2 µm and wherein the silicide formed in the second area of the emitter region is separated from the first sidewall by a distance of at least 0.1 microns.
However, Jerome discloses in a same field of endeavor, a transistor (BJT), including, inter-alia, the base region 118 having a dopant concentration greater than 2.0 * 1018 cm−3 at a depth of 0.22 µm (see col. 18, lines 34-53 and fig. 11).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Jerome into the transistor of Ko in order to enable wherein the base region having a dopant concentration greater than 1.0 * 1016 cm−3 at a depth of 0.2 µm in Ko to be formed because in doing so would reduce programming power requirements and improve reliability (see col. 3, lines 20-31 of Jerome).
Ko and Jerome further are silent to wherein the silicide formed in the second area of the emitter region is separated from the first sidewall by a distance of at least 0.1 microns.
However, Dolny discloses in a same field of endeavor, a transistor, including, inter-alia, wherein the silicide 750 formed in the second area of the emitter region 715 is separated from the first sidewall (of the gate 735) by a distance of at least 0.1 microns (about 100 nm) (see paragraphs [0063]-[0065] and fig. 7B).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Dolny into the transistor of Ko in order to enable wherein the silicide formed in the second area of the emitter region is separated from the first sidewall by a distance of at least 0.1 microns in Ko to be formed because in doing so would improve safe operating area, improve device reliability, reduce device size, and low on-resistance (see paragraph [0030] of Dolny).  Additionally, it is respectfully submitted that there is no evidence indicating the distance is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 2, as applied to claim 1 above, Ko in combination with Jerome and Dolny discloses wherein the first area of the emitter region 101’ surrounds the second area of the emitter region 101’, and the first sidewall surrounds the first area of the emitter region 101’ (see paragraph [0034] and figs. 1 and 13 of Ko).
In re claim 3, as applied to claim 1 above, Ko in combination with Jerome and Dolny discloses wherein the transistor further comprising a base contact region 160a’ in the base region 102’ having majority carriers of the second type (p-type); wherein the base contact region 160a’ has a first area and a second area; and wherein the silicide is formed in the second area of the base contact region (see paragraph [0034] and figs. 1 and 13 of Ko).
In re claim 4, as applied to claim 3 above, Ko in combination with Jerome and Dolny discloses wherein the gate material 104 and the gate oxide 114 have a second sidewall, the second area of the base contact region160a’ surrounds the first area of the base contact region 160a’, and the first area of the base contact region 160a’ surrounds the second sidewall (see paragraph [0034] and figs. 1 and 13 of Ko).
In re claim 5, as applied to claim 1 above, Ko in combination with Jerome and Dolny discloses wherein the transistor further comprising a silicide block 180 formed on the first sidewall and on the first area of the emitter region 101’ (see paragraph [0029] and fig. 13 of Ko).
In re claim 6, as applied to claim 1 above, Ko in combination with Jerome and Dolny discloses wherein the majority carriers of the first type are holes and the majority carriers of the second type are electrons (see paragraphs [0025], [0032]-[0035] of Ko).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Pub. 2010/0213507).
In re claim 16, as applied to claim 14 above, Ko in the current embodiment, is silent to wherein the emitter and collector regions are P-type and the base region is N-type (as interprets in the claim objection above).
However, Ko discloses in other embodiments that, the emitter and collector regions may be P-type and the base region may be N-type for the PNP bipolar transistor and vice versa for the NPN bipolar transistor (see paragraphs [0024], [0028], [0049]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to adapt the technique as taught by Ko in the other embodiments to enable the emitter and collector regions are P-type and the base region is N-type in order to obtain an PNP bipolar transistor since Ko suggested it is well-known in the art to obtain either an NPN or PNP bipolar transistor.
Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Pub. 2010/0213507) in view of Jerome et al. (U.S. Patent 5,436,496).
In re claims 11 and 17, as applied to claims 7 and 14 above, respectively, Ko is silent to wherein the second doped region (base region) has a dopant concentration greater than 1.0*1016 cm.sup−3 at a depth of 0.2 µm below the substrate surface.
However, Jerome discloses in a same field of endeavor, a transistor (BJT), including, inter-alia, the base region 118 having a dopant concentration greater than 2.0 * 1018 cm−3 at a depth of 0.22 µm (see col. 18, lines 34-53 and fig. 11).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Jerome into the transistor of Ko in order to enable wherein the second doped region (base region) having a dopant concentration greater than 1.0 * 1016 cm−3 at a depth of 0.2 µm in Ko to be formed because in doing so would reduce programming power requirements and improve reliability (see col. 3, lines 20-31 of Jerome).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edwards et al.		U.S. Pub. 2015/0371985	Dec. 24, 2015.
Cai et al.			U.S. Patent 8,823,051	Sep. 2, 2014.
Benaissa			U.S. Pub. 2011/0049678	Mar. 3, 2011.
Yu				U.S. Patent 6,395,609	May 28, 2002.
Yang et al.			U.S. Pub. 2010/0252860	Oct. 7, 2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892